           Case 20-00258-5-SWH                    Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                  Page 1 of 41


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Captain Dave, Inc.

2.   All other names debtor
     used in the last 8 years     DBA Captain Dave's Army Navy & Outdoor Adventure Gear
     Include any assumed          DBA Voodootactical.net
     names, trade names and       DBA Captaindaves.com
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  121 S. LaSalle Street                                           PO Box 72298
                                  Durham, NC 27705                                                Durham, NC 27722
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Durham                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
           Case 20-00258-5-SWH                         Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                      Page 2 of 41
Debtor    Captain Dave, Inc.                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 20-00258-5-SWH                     Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                      Page 3 of 41
Debtor   Captain Dave, Inc.                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
           Case 20-00258-5-SWH                    Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                     Page 4 of 41
Debtor    Captain Dave, Inc.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ David B. Reeder                                                      David B. Reeder
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Travis Sasser                                                         Date January 20, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Travis Sasser 26707
                                 Printed name

                                 Sasser Law Firm
                                 Firm name

                                 2000 Regency Parkway
                                 Suite 230
                                 Cary, NC 27518
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     919.319.7400                  Email address      travis@sasserbankruptcy.com

                                 26707 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
        Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                          Page 5 of 41




 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 21, 2020                        X /s/ David B. Reeder
                                                                       Signature of individual signing on behalf of debtor

                                                                       David B. Reeder
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case 20-00258-5-SWH                                        Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                                                     Page 6 of 41

 Fill in this information to identify the case:

 Debtor name            Captain Dave, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           270,803.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           270,803.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           310,556.35


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           106,367.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             416,923.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
         Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                              Page 7 of 41

 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                               $10.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            checking - payroll
           3.1.    BB&T                                                     account                      2226                                     $2,975.95




           3.2.    Truist Bank (formerly SunTrust)                          Checking - primary           0060                                     $1,473.44




           3.3.    Truist Bank (formerly SunTrust)                          Checking                     0045                                    $28,588.33




           3.4.    Truist Bank (formerly SunTrust)                          Checking                     0052                                     $6,955.51




           3.5.    Truist Bank (formerly SunTrust)                          Checking                     3464                                     $3,022.47




           3.6.    BB&T                                                     Checking                     2675                                     $2,188.58



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                 Page 8 of 41

 Debtor           Captain Dave, Inc.                                                                  Case number (If known)
                  Name




           3.7.     PayPal                                                                                          1520                            $3,231.60



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $48,445.88
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                  3,779.09   -                                   0.00 = ....                    $3,779.09
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                  1,142.70   -                                   0.00 = ....                    $1,142.70
                                              face amount                               doubtful or uncollectible accounts



           11a. 90 days old or less:                                 11,956.82   -                                   0.00 = ....                  $11,956.82
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $16,878.61
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
        Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                          Page 9 of 41

 Debtor         Captain Dave, Inc.                                                               Case number (If known)
                Name



 21.       Finished goods, including goods held for resale
           Inventory
           Located with Amazon                                                                 $0.00                                       $22,205.46


           Inventory
           Located at Durham
           facility                                                                            $0.00                                      $171,273.05



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                           $193,478.51
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers (19), phone equipment, servers,
           etc.                                                                                $0.00                                         $5,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                        Page 10 of 41

 Debtor         Captain Dave, Inc.                                                            Case number (If known)
                Name



 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value        debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Fork lift, power pallet jack, manual pallet jacks,
            dollies, photography lights, photography
            mannequins, etc.                                                                $0.00                                         $7,000.00




 51.        Total of Part 8.                                                                                                          $7,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                        Page 11 of 41

 Debtor         Captain Dave, Inc.                                                            Case number (If known)
                Name

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.voodootactical.net                                                          $0.00                                         Unknown


            shop.captaindaves.com                                                           $0.00                                         Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list (500,000) and mailing list
            (40,000)                                                                        $0.00                                         Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 20-00258-5-SWH                                Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                                Page 12 of 41

 Debtor          Captain Dave, Inc.                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $48,445.88

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $16,878.61

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $193,478.51

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $7,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $270,803.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $270,803.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                         Page 13 of 41

 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Amazon Capital Services                        Describe debtor's property that is subject to a lien                   $60,556.35                      $0.00
       Creditor's Name                                All assets
       Attn: Managing
       Agent/Bankruptcy
       410 Terry Avenue N.
       Seattle, WA 98109
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase money security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       January 25, 2018                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   SunTrust Bank, Inc.                            Describe debtor's property that is subject to a lien                 $250,000.00                       $0.00
       Creditor's Name                                All assets
       Attn: Managing Officer
       211 Perimeter Center
       Parkway
       Atlanta, GA 30346
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase money security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       August 1, 2012                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                     Page 14 of 41

 Debtor       Captain Dave, Inc.                                                                 Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $310,556.35

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Amazon Payments, Inc.
        Attn: Managing agent                                                                              Line   2.1
        PO Box 80683
        Seattle, WA 98108-0683

        Truist Bank
        Attn: Managing agent                                                                              Line   2.2
        Post Office Box 79079
        Baltimore, MD 21279-0079




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 20-00258-5-SWH                           Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                              Page 15 of 41

 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           American Express                                                     Contingent
           Attn: Managing Agent/Bankruptcy                                      Unliquidated
           Post Office Box 981535                                               Disputed
           El Paso, TX 79998-1535
                                                                             Basis for the claim:    Credit card
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $807.32
           American Postal Logistics                                            Contingent
           Attn: Managing agent                                                 Unliquidated
           140 East Union Avenue                                                Disputed
           East Rutherford, NJ 07073
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $44,377.59
           Belleville Boot Company                                              Contingent
           Attn: Managing agent                                                 Unliquidated
           100 Premier Drive                                                    Disputed
           Belleville, IL 62220
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Bunn Properties II, LLC                                              Contingent
           Attn: Managing agent                                                 Unliquidated
           PO Box 19012                                                         Disputed
           Raleigh, NC 27619
                                                                             Basis for the claim:    Commercial lease
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         25976                                            Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                              Page 16 of 41

 Debtor       Captain Dave, Inc.                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          Combat Defense Systems                                                Contingent
          Attn: Managing agent                                                  Unliquidated
          710 N. Reilly Road                                                    Disputed
          Fayetteville, NC 28303
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $167.09
          Dominion Energy North Carolina                                        Contingent
          220 Operation Way                                                     Unliquidated
          Mail Code C222                                                        Disputed
          Cayce, SC 29033
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,089.85
          Duke Energy Progress                                                  Contingent
          Attn: Managing Agent/Bankruptcy                                       Unliquidated
          PO Box 1003                                                           Disputed
          Charlotte, NC 28201-1003
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,479.14
          FedEx Bankruptcy Dept                                                 Contingent
          3965 Airways Blvd                                                     Unliquidated
          Module G 3rd Floor                                                    Disputed
          Memphis, TN 38116
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $439.08
          Fox River Mills                                                       Contingent
          Attn: Managing agent                                                  Unliquidated
          PO Box 298                                                            Disputed
          Osage, IA 50461
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,020.00
          Frontier Communications                                               Contingent
          1398 S Woodland Blvd                                                  Unliquidated
          Suite C                                                               Disputed
          Deland, FL 32720
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gud Technologies                                                      Contingent
          Attn: Managing agent                                                  Unliquidated
          600 B Street, Suite 2120                                              Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:
          Date(s) debt was incurred March 18, 2015
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                              Page 17 of 41

 Debtor       Captain Dave, Inc.                                                                      Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $529.20
          HWI Gear, Inc.                                                        Contingent
          Attn: Managing agent                                                  Unliquidated
          1156 S. Bannock Street                                                Disputed
          Denver, CO 80223
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,677.26
          Lime Energy Service Co.                                               Contingent
          Attn: Managing agent                                                  Unliquidated
          16810 Kenton Drive, Suite 240                                         Disputed
          Huntersville, NC 28078
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $99.00
          Melco International                                                   Contingent
          Attn: Managing agent                                                  Unliquidated
          1575 W. 124th Avenue, Suite 110                                       Disputed
          Denver, CO 80234
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $744.40
          Mudd Law                                                              Contingent
          Attn: Managing agent                                                  Unliquidated
          411 S. Sangamon Street, #1b                                           Disputed
          Chicago, IL 60607
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $139.74
          Quill                                                                 Contingent
          Attn: Managing agent                                                  Unliquidated
          100 Schelter Road                                                     Disputed
          Lincolnshire, IL 60069
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $604.67
          Republic Services                                                     Contingent
          Attn: Managing Agent/Bankruptcy                                       Unliquidated
          PO Box 9001099                                                        Disputed
          Louisville, KY 40290
                                                                             Basis for the claim:    Account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,307.26
          Royal Case Company, Inc.                                              Contingent
          Attn: Managing agent                                                  Unliquidated
          PO Box 2027                                                           Disputed
          Sherman, TX 75091-2027
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                              Page 18 of 41

 Debtor       Captain Dave, Inc.                                                                      Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,030.00
           Spectrum                                                             Contingent
           Attn: Managing Agent/Bankruptcy                                      Unliquidated
           Post Office Box 77169                                                Disputed
           Charlotte, NC 28271
                                                                             Basis for the claim:    Account
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $12,820.57
           Suntrust Bank                                                        Contingent
           Attn: Managing agent                                                 Unliquidated
           211 Perimeter Center Pkwy                                            Disputed
           Atlanta, GA 30346
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      0015                         Is the claim subject to offset?     No       Yes


 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $305.66
           The CIT Group                                                        Contingent
           Attn: Managing Agent                                                 Unliquidated
           Post Office Box 617                                                  Disputed
           Danville, VA 24543-0617
                                                                             Basis for the claim:    Account
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $170.10
           Vertx/Fechheimer Brothers                                            Contingent
           Attn: Managing agent                                                 Unliquidated
           4545 Malsbury Road                                                   Disputed
           Cincinnati, OH 45242
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $69.50
           Warson Group, Inc.                                                   Contingent
           Attn: Managing agent                                                 Unliquidated
           9200 Olive Blvd. #222                                                Disputed
           Saint Louis, MO 63132
                                                                             Basis for the claim:    Account
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $40.00
           Wolverine Worldwide                                                  Contingent
           Attn: Managing agent                                                 Unliquidated
           9341 Courtland Drive NE                                              Disputed
           Rockford, MI 49351
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                      Page 19 of 41

 Debtor       Captain Dave, Inc.                                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.1      Amer Sports Winter & Outdoors
          Attn: Managing agent                                                                   Line   3.1
          PO Box 3141
                                                                                                        Not listed. Explain
          Carol Stream, IL 60132-3141

 4.2      APC Postal Logistics
          Attn: Managing agent                                                                   Line   3.2
          PO Box 412
                                                                                                        Not listed. Explain
          East Rutherford, NJ 07073-0412

 4.3      Atlanco
          Attn: Managing agent                                                                   Line   3.1
          1125 Hayes Industrial Drive
                                                                                                        Not listed. Explain
          Marietta, GA 30062

 4.4      Authorize.net
          Attn: Managing Agent                                                                   Line   3.1
          808 E Utah Valley Drive
                                                                                                        Not listed. Explain
          American Fork, UT 84003-9707

 4.5      BFPE International
          Attn: Managing agent                                                                   Line   3.1
          115 Best Wood Drive
                                                                                                        Not listed. Explain
          Clayton, NC 27520

 4.6      Channel Advisor
          Attn: Managing Agent                                                                   Line   3.1
          3025 Carrington Mill Blvd Suite 500
                                                                                                        Not listed. Explain
          Morrisville, NC 27560

 4.7      City of Durham
          Attn: Managing agent                                                                   Line   3.1
          PO Box 30041
                                                                                                        Not listed. Explain
          Durham, NC 27702

 4.8      Dominion Energy
          Attn: Managing agent                                                                   Line   3.6
          PO Box 100256
                                                                                                        Not listed. Explain
          Columbia, SC 29202-3256

 4.9      Duke Energy
          Attn: Managing Agent                                                                   Line   3.7
          PO Box 1090
                                                                                                        Not listed. Explain
          Charlotte, NC 28201-1090

 4.10     eBay, Inc.
          Attn: Managing Agent                                                                   Line   3.1
          2145 Hamilton Avenue
                                                                                                        Not listed. Explain
          San Jose, CA 95125

 4.11     FedEx Freight, Inc.
          Attn: Managing agent                                                                   Line   3.8
          2200 Forward Drive
                                                                                                        Not listed. Explain
          Harrison, AR 72602-0840

 4.12     Fox River Mills
          Attn: Managing agent                                                                   Line   3.9
          PO Box 92170
                                                                                                        Not listed. Explain
          Elk Grove Village, IL 60009




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                      Page 20 of 41

 Debtor       Captain Dave, Inc.                                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.13     Frontier Communications
          Attn: Managing agent                                                                   Line   3.10
          PO Box 740407
                                                                                                        Not listed. Explain
          Cincinnati, OH 45274

 4.14     GS1
          Attn: Managing agent                                                                   Line   3.1
          7887 Washington Village Dr, Ste 300
                                                                                                        Not listed. Explain
          Dayton, OH 45459

 4.15     Hootsuite, Inc.
          5 E. 8th Ave.                                                                          Line   3.1
          Vancouver, BC V5T 1R6
                                                                                                        Not listed. Explain

 4.16     Inopple, Inc.
          Attn: Managing agent                                                                   Line   3.1
          7000 Central Pkwy, Suite 220
                                                                                                        Not listed. Explain
          Atlanta, GA 30328

 4.17     Internal Revenue Service
          Attn: Managing Agent                                                                   Line   3.1
          P. O. Box 7346
                                                                                                        Not listed. Explain
          Philadelphia, PA 19101-7346

 4.18     Kroll International, LLC
          Attn: Managing agent                                                                   Line   3.1
          PO BOx 77529
                                                                                                        Not listed. Explain
          Cleveland, OH 44192

 4.19     Kroll International, LLC
          Attn: Managing agent                                                                   Line   3.1
          51819 Danview Technology Court
                                                                                                        Not listed. Explain
          Utica, MI 48315

 4.20     LaCrosse Footwear
          Attn: Managing agent                                                                   Line   3.1
          PO Box 1450
                                                                                                        Not listed. Explain
          Minneapolis, MN 55480

 4.21     Lime Energy Service Co.
          Attn: Managing agent                                                                   Line   3.13
          4 Gateway Center, 4th Floor
                                                                                                        Not listed. Explain
          Newark, NJ 07102

 4.22     Mailchip
          675 Ponce de Leone Ave. NE                                                             Line   3.1
          Suite 5000
                                                                                                        Not listed. Explain
          Atlanta, GA 30308

 4.23     Mass Genie
          Attn: Managing agent                                                                   Line   3.1
          18600 MacArthur Blvd. Suite 280
                                                                                                        Not listed. Explain
          Irvine, CA 92612

 4.24     Merrell and Chaco Footwear
          Attn: Managing agent                                                                   Line   3.1
          9341 Courtland Drive
                                                                                                        Not listed. Explain
          Rockford, MI 49351




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                      Page 21 of 41

 Debtor       Captain Dave, Inc.                                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.25     NC Department of Revenue
          Office Serv. Div., Bankruptcy Unit                                                     Line   3.1
          Post Office Box 1168
                                                                                                        Not listed. Explain
          Raleigh., NC 27602-1168

 4.26     Paypal
          Attn: Managing agent                                                                   Line   3.1
          2211 North First Street
                                                                                                        Not listed. Explain
          San Jose, CA 95131

 4.27     Premier Commercial Security
          Attn: Managing agent                                                                   Line   3.1
          300 Dominion Drive, #650
                                                                                                        Not listed. Explain
          Morrisville, NC 27560

 4.28     Propper International Sales, Inc.
          Attn: Managing agent                                                                   Line   3.1
          PO Box 952395
                                                                                                        Not listed. Explain
          Saint Louis, MO 63195

 4.29     Quill
          Attn: Managing agent                                                                   Line   3.16
          Post Office Box 37600
                                                                                                        Not listed. Explain
          Philadelphia, PA 19101-0600

 4.30     Real Estate Associates, Inc.
          Attn: Managing Agent                                                                   Line   3.4
          Post Office Box 52328
                                                                                                        Not listed. Explain
          Durham, NC 27717-2328

 4.31     Real Estate Associates, Inc.
          Attn: Managing Agent                                                                   Line   3.4
          3333 Durham-Chapel Hill Blvd. C
                                                                                                        Not listed. Explain
          Durham, NC 27717

 4.32     Republic Services of North Carolina
          c/o Ackerman Law Firm, P.A.                                                            Line   3.17
          3300 Shopton Road
                                                                                                        Not listed. Explain
          Charlotte, NC 28217

 4.33     Rothco
          3015 Veterans Memorial Highway                                                         Line   3.1
          Ronkonkoma, NY 11779
                                                                                                        Not listed. Explain

 4.34     Sangoma
          2414 Industrial Drive, D                                                               Line   3.1
          Neenah, WI 54956
                                                                                                        Not listed. Explain

 4.35     Spectrum Business
          Attn: Managing Agent/Bankruptcy                                                        Line   3.19
          4145 S. Falkenburg Road
                                                                                                        Not listed. Explain
          Riverview, FL 33578-8652

 4.36     The CIT Group/ Commercial Services
          Attn: Managing Agent                                                                   Line   3.21
          134 Woodling Ave.
                                                                                                        Not listed. Explain
          Danville, VA 24541




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                         Page 22 of 41

 Debtor       Captain Dave, Inc.                                                                  Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.37      Walmart
           Attn: Managing Agent/ Bankruptcy                                                      Line     3.1
           850 Cherry Avenue
                                                                                                        Not listed. Explain
           San Bruno, CA 94066

 4.38      Warson Group, Inc.
           Attn: Managing agent                                                                  Line     3.23
           PO BOx 841140
                                                                                                        Not listed. Explain
           Kansas City, MO 64184-1140

 4.39      World Pay
           Attn: Managing agent                                                                  Line     3.1
           8650 Governers Hill Drive
                                                                                                        Not listed. Explain
           Cincinnati, OH 45249


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    106,367.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      106,367.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 20-00258-5-SWH                            Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                             Page 23 of 41

 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Commercial real estate
             lease is for and the nature of               lease.
             the debtor's interest

                  State the term remaining                                             Real Estate Associates, Inc.
                                                                                       Attn: Managing Agent
             List the contract number of any                                           Post Office Box 52328
                   government contract                                                 Durham, NC 27717-2328




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 20-00258-5-SWH                              Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                        Page 24 of 41

 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                     Page 25 of 41




 Fill in this information to identify the case:

 Debtor name         Captain Dave, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $46,252.74
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,098,258.01
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,831,790.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Mining cryptocurrency                                     $6,803.57


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                         Page 26 of 41
 Debtor       Captain Dave, Inc.                                                                        Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Ord. payments to secured creditors                                                                  $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Belleville Boot Company                                   Inventory                                                     January 9,                    $7,650.00
       Attn: Managing agent                                                                                                    2019
       100 Premier Drive
       Belleville, IL 62220

       Combat Defense Systems                                    Inventory                                                     January 14,                   $1,800.00
       Attn: Managing agent                                                                                                    2020
       710 N. Reilly Road
       Fayetteville, NC 28303


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                       Page 27 of 41
 Debtor        Captain Dave, Inc.                                                                           Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss       Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Sasser Law Firm
                 2000 Regency Parkway
                 Suite 230
                 Cary, NC 27518                                      $4,000 (including filing fee)                                                     $4,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers         Total amount or
                                                                                                                         were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                    Page 28 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 CoinBase
       .                                                         Cryptocurrency                                          July 9, 2019                   $3,427.32

               Relationship to debtor



       13.2 Joe Be Low, LLC                                                                                              November 16,
       .                                                         Dry pack canner and sixty cans.                         2018                             $660.00

               Relationship to debtor



       13.3 CoinBase                                                                                                     September 8,
       .                                                         Cryptocurrency                                          2019                           $3,376.25

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Customer names and addresses.
                   Does the debtor have a privacy policy about that information?
                      No
                      Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                    Page 29 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    SEP IRA                                                                                    EIN:

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Amazon                                                        Amazon                               Inventory                               No
       940 West Bethel Road                                                                                                                       Yes
       Coppell, TX 75019-4424

       Amazon                                                        Amazon                               Inventory                               No
       1568 North Linden Avenue                                                                                                                   Yes
       Rialto, CA 92376-8624

       Amazon                                                        Amazon                               Inventory                               No
       24300 Nandian Avenue                                                                                                                       Yes
       Moreno Valley, CA 92551-9534




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                   Page 30 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Amazon                                                        Amazon                               Inventory                             No
       2700 Center Drive                                                                                                                        Yes
       Dupont, WA 98327-9607

       Amazon                                                        Amazon                               Inventory                             No
       10240 Old Dowd Road                                                                                                                      Yes
       Charlotte, NC 28214-8082

       Amazon                                                        Amazon                               Inventory                             No
       600 Prinicpio Parkway West                                                                                                               Yes
       North East, MD 21901-2914

       Amazon                                                        Amazon                               Inventory                             No
       1101 East Pearl Street                                                                                                                   Yes
       Burlington, NJ 08016-1934

       Amazon                                                        Amazon                               Inventory                             No
       50 New Canton Way                                                                                                                        Yes
       Robbinsville, NJ 08691-2350

       Amazon                                                        Amazon                               Inventory                             No
       7001 Skipper Road                                                                                                                        Yes
       Macon, GA 31216-6427

       Amazon                                                        Amazon                               Inventory                             No
       3575 South Orange Avenue                                                                                                                 Yes
       Fresno, CA 93725-9588

       Amazon                                                        Amazon                               Inventory                             No
       24208 San Michele Road                                                                                                                   Yes
       Moreno Valley, CA 92551-9561

       Amazon                                                        Amazon                               Inventory                             No
       2865 Duke Parkway                                                                                                                        Yes
       Aurora, IL 60502-8200

       Amazon                                                        Amazon                               Inventory                             No
       1155 Worldwide Boulevard                                                                                                                 Yes
       Hebron, KY 41048-8648

       Amazon                                                        Amazon                               Inventory                             No
       4775 Depot Court SE                                                                                                                      Yes
       Salem, OR 97317-8983

       Amazon                                                        Amazon                               Inventory                             No
       800 Perry Road                                                                                                                           Yes
       Plainfield, IN 46168-7637

       Amazon                                                        Amazon                               Inventory                             No
       1901 Meadowville Technology Parkway                                                                                                      Yes
       Chester, VA 23836-2841

       Amazon                                                        Amazon                               Inventory                             No
       3501 120th Avenue                                                                                                                        Yes
       Kenosha, WI 53144-7502




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                   Page 31 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Amazon                                                        Amazon                               Inventory                              No
       11999 National Road SW                                                                                                                    Yes
       Pataskala, OH 43062-7793



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                         Page 32 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       William O. Bailes, CPA                                                                                                     2004 - present
                    8143 Lowell Valley Drive
                    Bahama, NC 27503

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       David B. Reeder                                7043 Calais Drive                                   Owner and President                           100%
                                                      Durham, NC 27712



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                                   Page 33 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 David B. Reeder
       .    7043 Calais Drive                                                                                            Bi-weekly W2
               Durham, NC 27712                                  $110,000                                                income.           Compensation

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    SEP IRA payments totalling $20,000 were made to four employees in 2015                                     EIN:
    for the 2014 tax year. The plan was terminated in the summer 2015.
    Payments were made in 2014 , as well, but the Debtor does not recall the
    precise amount.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                            Page 34 of 41
 Debtor      Captain Dave, Inc.                                                                         Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 20, 2020

 /s/ David B. Reeder                                                    David B. Reeder
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
         Case 20-00258-5-SWH                           Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                              Page 35 of 41
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re       Captain Dave, Inc.                                                                               Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,665.00
             Prior to the filing of this statement I have received                                        $                     3,665.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Adversary proceedings. Abandonments. Redemptions. Credit repair. Tax advice.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 21, 2020                                                               /s/ Travis Sasser
     Date                                                                           Travis Sasser 26707
                                                                                    Signature of Attorney
                                                                                    Sasser Law Firm
                                                                                    2000 Regency Parkway
                                                                                    Suite 230
                                                                                    Cary, NC 27518
                                                                                    919.319.7400 Fax: 919.657.7400
                                                                                    travis@sasserbankruptcy.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 20-00258-5-SWH                           Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                     Page 36 of 41




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Captain Dave, Inc.                                                                             Case No.
                                                                                     Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       January 20, 2020                                             /s/ David B. Reeder
                                                                          David B. Reeder/President
                                                                          Signer/Title

 Date: January 20, 2020                                                   /s/ Travis Sasser
                                                                          Signature of Attorney
                                                                          Travis Sasser 26707
                                                                          Sasser Law Firm
                                                                          2000 Regency Parkway
                                                                          Suite 230
                                                                          Cary, NC 27518
                                                                          919.319.7400 Fax: 919.657.7400




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 20-00258-5-SWH       Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15        Page 37 of 41



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Amazon Capital Services                 BFPE International                    eBay, Inc.
Attn: Managing Agent/Bankruptcy         Attn: Managing agent                  Attn: Managing Agent
410 Terry Avenue N.                     115 Best Wood Drive                   2145 Hamilton Avenue
Seattle, WA 98109                       Clayton, NC 27520                     San Jose, CA 95125



Amazon Payments, Inc.                   Bunn Properties II, LLC               FedEx Bankruptcy Dept
Attn: Managing agent                    Attn: Managing agent                  3965 Airways Blvd
PO Box 80683                            PO Box 19012                          Module G 3rd Floor
Seattle, WA 98108-0683                  Raleigh, NC 27619                     Memphis, TN 38116



Amer Sports Winter & Outdoors           Channel Advisor                       FedEx Freight, Inc.
Attn: Managing agent                    Attn: Managing Agent                  Attn: Managing agent
PO Box 3141                             3025 Carrington Mill Blvd Suite 500   2200 Forward Drive
Carol Stream, IL 60132-3141             Morrisville, NC 27560                 Harrison, AR 72602-0840



American Express                        City of Durham                        Fox River Mills
Attn: Managing Agent/Bankruptcy         Attn: Managing agent                  Attn: Managing agent
Post Office Box 981535                  PO Box 30041                          PO Box 298
El Paso, TX 79998-1535                  Durham, NC 27702                      Osage, IA 50461



American Postal Logistics               Combat Defense Systems                Fox River Mills
Attn: Managing agent                    Attn: Managing agent                  Attn: Managing agent
140 East Union Avenue                   710 N. Reilly Road                    PO Box 92170
East Rutherford, NJ 07073               Fayetteville, NC 28303                Elk Grove Village, IL 60009



APC Postal Logistics                    Dominion Energy                       Frontier Communications
Attn: Managing agent                    Attn: Managing agent                  1398 S Woodland Blvd
PO Box 412                              PO Box 100256                         Suite C
East Rutherford, NJ 07073-0412          Columbia, SC 29202-3256               Deland, FL 32720



Atlanco                                 Dominion Energy North Carolina        Frontier Communications
Attn: Managing agent                    220 Operation Way                     Attn: Managing agent
1125 Hayes Industrial Drive             Mail Code C222                        PO Box 740407
Marietta, GA 30062                      Cayce, SC 29033                       Cincinnati, OH 45274



Authorize.net                           Duke Energy                           GS1
Attn: Managing Agent                    Attn: Managing Agent                  Attn: Managing agent
808 E Utah Valley Drive                 PO Box 1090                           7887 Washington Village Dr, Ste 30
American Fork, UT 84003-9707            Charlotte, NC 28201-1090              Dayton, OH 45459



Belleville Boot Company                 Duke Energy Progress                  Gud Technologies
Attn: Managing agent                    Attn: Managing Agent/Bankruptcy       Attn: Managing agent
100 Premier Drive                       PO Box 1003                           600 B Street, Suite 2120
Belleville, IL 62220                    Charlotte, NC 28201-1003              San Diego, CA 92101
     Case 20-00258-5-SWH         Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15       Page 38 of 41




Hootsuite, Inc.                        Mailchip                             Quill
5 E. 8th Ave.                          675 Ponce de Leone Ave. NE           Attn: Managing agent
Vancouver, BC V5T 1R6                  Suite 5000                           100 Schelter Road
                                       Atlanta, GA 30308                    Lincolnshire, IL 60069



HWI Gear, Inc.                         Mass Genie                           Quill
Attn: Managing agent                   Attn: Managing agent                 Attn: Managing agent
1156 S. Bannock Street                 18600 MacArthur Blvd. Suite 280      Post Office Box 37600
Denver, CO 80223                       Irvine, CA 92612                     Philadelphia, PA 19101-0600



Inopple, Inc.                          Melco International                  Real Estate Associates, Inc.
Attn: Managing agent                   Attn: Managing agent                 Attn: Managing Agent
7000 Central Pkwy, Suite 220           1575 W. 124th Avenue, Suite 110      Post Office Box 52328
Atlanta, GA 30328                      Denver, CO 80234                     Durham, NC 27717-2328



Internal Revenue Service               Merrell and Chaco Footwear           Real Estate Associates, Inc.
Attn: Managing Agent                   Attn: Managing agent                 Attn: Managing Agent
P. O. Box 7346                         9341 Courtland Drive                 3333 Durham-Chapel Hill Blvd. C
Philadelphia, PA 19101-7346            Rockford, MI 49351                   Durham, NC 27717



Kroll International, LLC               Mudd Law                             Republic Services
Attn: Managing agent                   Attn: Managing agent                 Attn: Managing Agent/Bankruptcy
PO BOx 77529                           411 S. Sangamon Street, #1b          PO Box 9001099
Cleveland, OH 44192                    Chicago, IL 60607                    Louisville, KY 40290



Kroll International, LLC               NC Department of Revenue             Republic Services of North Carolin
Attn: Managing agent                   Office Serv. Div., Bankruptcy Unit   c/o Ackerman Law Firm, P.A.
51819 Danview Technology Court         Post Office Box 1168                 3300 Shopton Road
Utica, MI 48315                        Raleigh., NC 27602-1168              Charlotte, NC 28217



LaCrosse Footwear                      Paypal                               Rothco
Attn: Managing agent                   Attn: Managing agent                 3015 Veterans Memorial Highway
PO Box 1450                            2211 North First Street              Ronkonkoma, NY 11779
Minneapolis, MN 55480                  San Jose, CA 95131



Lime Energy Service Co.                Premier Commercial Security          Royal Case Company, Inc.
Attn: Managing agent                   Attn: Managing agent                 Attn: Managing agent
16810 Kenton Drive, Suite 240          300 Dominion Drive, #650             PO Box 2027
Huntersville, NC 28078                 Morrisville, NC 27560                Sherman, TX 75091-2027



Lime Energy Service Co.                Propper International Sales, Inc.    Sangoma
Attn: Managing agent                   Attn: Managing agent                 2414 Industrial Drive, D
4 Gateway Center, 4th Floor            PO Box 952395                        Neenah, WI 54956
Newark, NJ 07102                       Saint Louis, MO 63195
     Case 20-00258-5-SWH           Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15   Page 39 of 41




Spectrum                                 Warson Group, Inc.
Attn: Managing Agent/Bankruptcy          Attn: Managing agent
Post Office Box 77169                    9200 Olive Blvd. #222
Charlotte, NC 28271                      Saint Louis, MO 63132



Spectrum Business                        Warson Group, Inc.
Attn: Managing Agent/Bankruptcy          Attn: Managing agent
4145 S. Falkenburg Road                  PO BOx 841140
Riverview, FL 33578-8652                 Kansas City, MO 64184-1140



Suntrust Bank                            Wolverine Worldwide
Attn: Managing agent                     Attn: Managing agent
211 Perimeter Center Pkwy                9341 Courtland Drive NE
Atlanta, GA 30346                        Rockford, MI 49351



SunTrust Bank, Inc.                      World Pay
Attn: Managing Officer                   Attn: Managing agent
211 Perimeter Center Parkway             8650 Governers Hill Drive
Atlanta, GA 30346                        Cincinnati, OH 45249



The CIT Group
Attn: Managing Agent
Post Office Box 617
Danville, VA 24543-0617



The CIT Group/ Commercial Services
Attn: Managing Agent
134 Woodling Ave.
Danville, VA 24541



Truist Bank
Attn: Managing agent
Post Office Box 79079
Baltimore, MD 21279-0079



Vertx/Fechheimer Brothers
Attn: Managing agent
4545 Malsbury Road
Cincinnati, OH 45242



Walmart
Attn: Managing Agent/ Bankruptcy
850 Cherry Avenue
San Bruno, CA 94066
         Case 20-00258-5-SWH                           Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15                       Page 40 of 41


                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Captain Dave, Inc.                                                                               Case No.
                                                                                    Debtor(s)                Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, David B. Reeder, declare under penalty of perjury that I am the President of Captain Dave, Inc., and that
the following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation
at a special meeting duly called and held on the 20th day of January, 2020.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that David B. Reeder, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that David B. Reeder, President of this Corporation, is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

      Be It Further Resolved, that David B. Reeder, President of this Corporation is authorized and directed to
employ Travis Sasser, attorney and the law firm of Sasser Law Firm to represent the corporation in such
bankruptcy case."

 Date      January 20, 2020                                                       Signed /s/ David B. Reeder
                                                                                           David B. Reeder




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
       Case 20-00258-5-SWH                             Doc 1 Filed 01/21/20 Entered 01/21/20 15:03:15              Page 41 of 41


                                                                     Resolution of Board of Directors
                                                                                    of
                                                                             Captain Dave, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that David B. Reeder, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that David B. Reeder, President of this Corporation, is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

      Be It Further Resolved, that David B. Reeder, President of this Corporation is authorized and directed to
employ Travis Sasser, attorney and the law firm of Sasser Law Firm to represent the corporation in such
bankruptcy case.

 Date      January 20, 2020                                                       Signed     /s/ David B. Reeder




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
